Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see pages 11 and 12, filed 01/08/2022, with respect to the rejection of Claims 1, 3, 5, and 7-9 under 35 U.S.C 112 have been fully considered and are persuasive.  The rejection of Claims 1, 3, 5, and 7-9 under 35 U.S.C 112 has been withdrawn. 
Applicant’s arguments, see pages 12-15, filed 01/08/2022, with respect to the rejection of Claims 1-2, 4-6, and 15 under 35 U.S.C 102 have been fully considered and are persuasive. The rejection of Claims 1-2, 4-6, and 15 under 35 U.S.C 102 have been withdrawn.
Applicant’s arguments, see pages 12-15, filed 01/08/2022, with respect to the rejection of Claims 3, 7-12, 13, and 16 have been fully considered and are not persuasive. Claims 3, 7-12, 13, and 16 do not include the defining limitation of both a first update instruction generated from an update instructor inside the moving object as well as a second update instruction generated by the server.
With regards to new rejections under Osawa et al. (US Patent Application Publication No. US 20210146946 A1) [Hereinafter “Osawa”], Osawa teaches two update instructions, one from an update instructor inside the moving vehicle (Osawa Fig. 17 elements ST05-ST07) as well as an update instruction from a server (Osawa Fig. 17 elements ST10-ST11). 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
Log acquirer (Claims 1, 3, 11, 12) [Specification Pg. 8 Lns 14-19]
Update instruction acquirer (Claims 1, 3, 4) [Specification Pg. 8 Lns 14-19]
Update instructor (Claims 1, 3, 5, 7-9) [Specification Pg. 4 Lns 1-3]
Priority updater (Claims 1-4, 11) [Specification Pg. 8 Lns 14-19]
Log analyzer (Claim 1) [Specification Pg. 15 Lns 26-32]
Instruction generator (Claims 1 and 7) [Specification Pg. 18 Lns 25-30]

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



Claim(s) 3, 7-14, 16 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Hasegawa et al. (US Patent Application Publication No. US 20210368007 A1) hereinafter “Hasegawa.”

With regards to Claim 3, Hasegawa teaches:
a log transmission controller comprising: a log acquirer configured to acquire a log indicating respective states of a plurality of electronic control units connected to the log transmission controller, which is configured to be equipped in a moving object (Hasegawa ¶0035 “the information subsystem 
a priority storage configured to store priority information indicating a priority for transmitting the log to a server, which is configured to be disposed at exterior of the moving object (Hasegawa ¶0039 “The priority determination unit 254 determines the priorities for the control log and the sensor log”, “the priority is expressed as a numerical value, and a greater value indicates a higher need for transmission to the monitoring server”)
an update instruction acquirer configured to acquire an update instruction, which is generated by an update instructor configured to be equipped in the moving object for instructing to update the priority information stored in the priority storage (Hasegawa ¶0039 “The priority determination unit 254 determines the priorities for the control log and the sensor log (hereafter, simply referred to as the "log(s)" if not distinguished from each other) upon transmission to the monitoring server 10. The priority is determined by applying (fitting) the contents of the log and the anomaly score calculated for the log to rules for determining the priority (hereafter, referred to as the "priority rules") stored in the priority rule DB 271”; Examiner interprets receiving the priority rules and updating priority as the first update instruction to update priority information)
a priority updater configured to update the priority information based on the update instruction (Hasegawa ¶0049 “In response to the request from the monitoring unit 12, the rule change unit 13 changes part or all of the priority rules stored in the priority rule DB” Hasegawa ¶0092 “logs stored in each vehicle 20 or logs transmitted from each vehicle 20 can be changed dynamically”)
and a transmitter configured to transmit the log to the server based on a priority indicated by the priority information that is updated (Hasegawa ¶0043 “The transmission order determination unit 258 determines the transmission order of … based on the respective priorities and the like of the logs”; Hasegawa ¶0044 “The log transmission unit 259 transmits the transmission candidate logs to the monitoring server 10 in order according to the transmission order”)

With regards to Claim 7, Hasegawa teaches the limitations of Claim 3 as referenced above. Hasegawa further teaches:
the log transmission controller according to Claim 3, wherein the update instructor includes: a fault detector configured to detect a fault occurred at the electronic control units (Hasegawa ¶0048 “The monitoring unit 12 detects an occurrence or a likelihood of an occurrence of a cyber-attack on the vehicle 20, based on the logs and the like stored in the control log DB 15 or the sensor log DB 16.”)
and an instruction generator configured to generate the update instruction for instructing to update the priority indicated by the priority information stored in the priority storage to a priority according to a content of the fault (Hasegawa ¶0049 “In response to the request from the monitoring unit 12, the rule change unit 13 changes part or all of the priority rules stored in the priority rule DB 17”)

With regards to Claim 8, Hasegawa teaches the limitations of Claim 3 as referenced above. Hasegawa further teaches:
the log transmission controller according to Claim 3, wherein the log transmission controller is configured to be disposed at a gateway device, and wherein the update instructor is configured to be disposed at exterior of the gateway device (Hasegawa Fig. 3; Hasegawa ¶0033 “The gateway 240 is a gateway (e.g., CGW (Central Gateway)) for connecting the information subsystem 220 with the control subsystem 230”)

With regards to Claim 9, Hasegawa teaches the limitations of Claim 3 as referenced above. Hasegawa further teaches:
the log transmission controller according to Claim 3, wherein the log transmission controller and the update instructor are configured to be disposed at a gateway device (Hasegawa Fig. 3; Hasegawa ¶0033 “The gateway 240 is a gateway (e.g., CGW (Central Gateway)) for connecting the information subsystem 220 with the control subsystem 230”; Hasegawa ¶0034 “The hardware configuration of the vehicle 20 is not limited to any particular one, as long as the functions described later can be implemented”)

With regards to Claim 10, Hasegawa teaches the limitations of Claim 3 as referenced above. Hasegawa further teaches:
the log transmission controller according to Claim 3, wherein the transmitter is further configured to transmit the priority information that is updated to the server (Hasegawa ¶0044 “The log transmission unit 259 transmits the transmission candidate logs to the monitoring server 10 in order according to the transmission order”; Hasegawa ¶0068 “As illustrated in FIG. 8, each record of the control log DB 273 includes the items of (1) in FIG. 6, an anomaly score, a priority, and a turn in a transmission order”)

With regards to Claim 11, Hasegawa teaches the limitations of Claim 3 as referenced above. Hasegawa further teaches:
the log transmission controller according to Claim 3, further comprising; a log storage configured to store the log acquired by the log acquirer (Hasegawa ¶0035 “The information subsystem 
wherein the transmitter is further configured to transmit a pre-updated log to the server based on the priority indicated by the priority information that is updated (Hasegawa ¶0093 “the logs to be transmitted may be changed in response to a request for transmission of the logs from the monitoring server 10, by determining afresh the priority of the logs before the change request”)
and wherein the pre-updated log is the log stored in the log storage prior to the priority updater updating the priority information (Hasegawa ¶0093 “a request for changing the priority rule from the monitoring server 10 may include a span of logs (periodic span) to which the priority rule after the change is applied”)

With regards to Claim 12, Hasegawa teaches the limitations of Claim 7 as referenced above. Hasegawa further teaches:
the log transmission controller according to Claim 7, wherein the log acquirer is further configured to acquire moving object information indicating a state of the moving object at a time where the fault detector detects the fault (Hasegawa ¶0053 “The control log includes date and time, a vehicle ID, an element ID, Data[0], Data[1], Data[2], Data[3], Data[4],..., and so on (hereafter, referred to as "Data[]")”; Hasegawa ¶0054 “The sensor log includes date and time, a vehicle ID, an element ID, and data specific to a sensor related to the sensor log”)
and wherein the transmitter is further configured to transmit the log and the moving object information to the server (Hasegawa ¶0044 “The log transmission unit 259 transmits the transmission candidate logs to the monitoring server 10 in order according to the transmission order”;



With regards to Claim 14, the controller of Claim 3 performs the same steps as the computer program of Claim 14, and Claim 14 is therefore rejected using the same art and rationale used in the rejection of Claim 3 by Hasegawa. Hasegawa further teaches:
a computer program product stored on a non-transitory computer readable medium and comprising instructions (Hasegawa ¶0031 “The information subsystem 220 is a part to execute information processing according to the installed programs, and includes a CPU 221, a memory device 222”)

With regards to Claim 16, the controller of Claim 3 performs the same steps as the controller of Claim 16, and Claim 16 is therefore rejected using the same art and rationale used in the rejection of Claim 3 by Hasegawa. Hasegawa further teaches:
a log transmission controller comprising: a processor and a memory that stores instructions (Hasegawa ¶0031 “The information subsystem 220 is a part to execute information processing according to the installed programs, and includes a CPU 221, a memory device 222”)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

Claims 1-2, 4-6, 15 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hasegawa further in view of Osawa et al. (US Patent Application Publication No. US 20210146946 A1) hereinafter “Osawa”.

With regards to Claim 1, Hasegawa teaches:
a log collection system comprising: a log transmission controller configured to be equipped in a moving object (Hasegawa ¶0035 “the information subsystem 220 of the vehicle 20 includes…a log transmission unit 259…”)
and a server configured to be disposed at exterior of the moving object (Hasegawa ¶0023 “multiple vehicles 20 are automobiles (connected cars) connected to various types of servers (e.g., a monitoring server 10…”)
wherein the log transmission controller includes: a log acquirer configured to acquire a log indicating respective states of a plurality of electronic control units connected to the log transmission controller (Hasegawa ¶0036 “The control log obtaining unit 251 obtains a control log. The control log corresponds to log data related to communication…”, “…the contents of communication includes, for example, contents of control of the vehicle 20; information related to infotainment such as audio, car navigation, and the like; and communication related to displaying of indicators in the vehicle 20”)
a priority storage configured to store priority information indicating a priority for transmitting the log to the server (Hasegawa ¶0039 “The priority determination unit 254 determines the priorities for the control log and the sensor log”, “the priority is expressed as a numerical value, and a greater value indicates a higher need for transmission to the monitoring server”)
an update instruction acquirer configured to acquire a first update instruction which is generated by an update instructor configured to be equipped in the moving object for instructing to update the priority information stored in the priority storage (Hasegawa ¶0039 “The priority determination unit 254 determines the priorities for the control log and the sensor log (hereafter, simply referred to as the "log(s)" if not distinguished from each other) upon transmission to the monitoring server 10. The priority is determined by applying (fitting) the contents of the log and the anomaly score calculated for the log to rules for determining the priority (hereafter, referred to as the "priority rules") stored in the priority rule DB 271”; Examiner interprets receiving the priority rules and updating priority as the first update instruction to update priority information)
and a second update instruction, which is generated by the server, for instructing to update the priority information (Hasegawa ¶0045 “The rule receiver unit 260 receives a request for changing a priority rule delivered from the monitoring server”); Hasegawa ¶0050 “The rule transmission unit 14 distributes a change request that includes priority rules changed by the rule change unit 13 to the vehicles 20”)
a priority updater configured to update the priority information based on the first update instruction and the second update instruction* (Hasegawa ¶0049 “In response to the request from the monitoring unit 12, the rule change unit 13 changes part or all of the priority rules stored in the priority rule DB” Hasegawa ¶0092 “logs stored in each vehicle 20 or logs transmitted from each vehicle 20 can be changed dynamically”; First instruction taught later)
and a transmitter configured to transmit the log to the server based on a priority indicated by the priority information that is updated (Hasegawa ¶0043 “The transmission order determination unit 258 determines the transmission order of … based on the respective priorities and the like of the logs”; Hasegawa ¶0044 “The log transmission unit 259 transmits the transmission candidate logs to the monitoring server 10 in order according to the transmission order”)
and wherein the server includes: a communicator configured to receive the log transmitted from the transmitter (Hasegawa ¶0047 “The log receiver unit 11 receives a log transmitted (uploaded) from the vehicle 20, and stores the log in the control log DB 15 or the sensor log DB 16”)
a log analyzer configured to analyze the log received by the communicator and analyze a security fault generated at the moving object (Hasegawa ¶0087 “The monitoring unit 12 of the monitoring server 10 refers to a group of logs saved in the control log DB 15 or the sensor log… to determine whether there is a likelihood of an occurrence of a large-scale anomaly”; “it may be executed based on a trained model (such as a neural network), or may be executed by using any other publicly-known techniques”)
and a server-side instruction generator configured to generate the second update instruction for instructing to update the priority information based on an analysis result of the log analyzer (Hasegawa ¶0088 “Once having detected that a cyber-attack is occurring on a particular microcomputer 231, for example, the monitoring unit 12 requests the rule change unit 13 to change the priority rule so as to increase the priority of the log related to the microcomputer 231”)
Hasegawa does not explicitly teach
an update instruction acquirer configured to acquire a first update instruction which is generated by an update instructor configured to be equipped in the moving object for instructing to update the priority information stored in the priority storage
However, Osawa teaches:
an update instruction acquirer configured to acquire a first update instruction which is generated by an update instructor configured to be equipped in the moving object for instructing to update the priority information stored in the priority storage (Osawa Fig. 17 elements ST05-ST07; Osawa ¶0120 “the control unit 13 instructs the determination unit 15 to determine priorities since information transmission to the server device 20 cannot be performed”)


With regards to Claim 2, Hasegawa and Osawa teaches the limitations of Claim 1 as referenced above. Osawa further teaches:
the log collection system according to Claim 1, wherein the priority updater is further configured to update the priority information based on the first update instruction, which is acquired prior to acquiring 28 / 344041 J-004112-USthe second update instruction (Osawa Fig. 17 elements ST05-ST07; Osawa ¶0120 “the control unit 13 instructs the determination unit 15 to determine priorities since information transmission to the server device 20 cannot be performed”; Examiner interprets if the transmission fails the first update instruction is acquired before the second update instruction)

With regards to Claim 4, Hasegawa teaches the limitations of Claim 3 as referenced above. Hasegawa further teaches:
wherein the update instruction acquirer is further configured to acquire the first update instruction and a second update instruction, which is generated by the server, for instructing to update the priority information* (Hasegawa ¶0045 “The rule receiver unit 260 receives a request for changing a priority rule delivered from the monitoring server”); Hasegawa ¶0050 “The rule transmission unit 14 distributes a change request that includes priority rules changed by the rule change unit 13 to the vehicles 20”; First update instruction taught below)
and wherein the priority updater is further configured to update the priority information based on the first update instruction and the second update instruction* (Hasegawa ¶0049 “In response to the request from the monitoring unit 12, the rule change unit 13 changes part or all of the priority rules stored in the priority rule DB” Hasegawa ¶0092 “logs stored in each vehicle 20 or logs transmitted from each vehicle 20 can be changed dynamically”; First instruction taught below)
Hasegawa does not teach
the log transmission controller according to Claim 3, wherein the update instruction is a first update instruction
However, Osawa teaches:
the log transmission controller according to Claim 3, wherein the update instruction is a first update instruction (Osawa Fig. 17 elements ST05-ST07; Osawa ¶0120 “the control unit 13 instructs the determination unit 15 to determine priorities since information transmission to the server device 20 cannot be performed”)
Therefore, it would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to which said subject matter pertains to combine the device of Hasegawa and the two update instructions of Osawa to improve quality of communication when contact to a server is not available. (Osawa ¶0003 “Therefore, for example, a situation occurs where information necessary for provision of services or functions is not delivered to the server device as described below, and thereby the quality of services or functions is deteriorated”)

With regards to Claim 5, Hasegawa and Osawa teach the limitations of Claim 4 as referenced above. Osawa and Hasegawa further teach:
the log transmission controller according to Claim 4, wherein the first update instruction includes first instructor information indicating that the update instructor is an instructor for instructing to update the priority information (Osawa Fig. 17 elements ST05-ST07; Osawa ¶0120 “the control unit 13 instructs the determination unit 15 to determine priorities since information transmission to the server device 20 cannot be performed”)
wherein the second update instruction includes second instructor information indicating that the server is an instructor for instructing to update the priority information (Hasegawa ¶0049 “the rule change unit 13 changes part or all of the priority rules stored in the priority rule DB 17”)
and wherein the priority storage is further configured to store the first instructor information and the second instructor information (Hasegawa ¶0039 “The priority determination unit 254 determines the priorities for the control log and the sensor log (hereafter, simply referred to as the "log(s)" if not distinguished from each other) upon transmission to the monitoring server 10. The priority is determined by applying (fitting) the contents of the log and the anomaly score calculated for the log to rules for determining the priority (hereafter, referred to as the "priority rules") stored in the priority rule DB 271”)

With regards to Claim 6, Hasegawa and Osawa teach the limitations of Claim 4 as referenced above. Hasegawa further teaches:
the log transmission controller according to Claim 4, wherein the second update instruction includes information indicating that the priority information, which is updated based on the second instruction, is set not to be updated by the first update instruction (Hasegawa ¶0045 “The rule receiver unit 260 receives a request for changing a priority rule delivered from the monitoring server”); Hasegawa ¶0050 “The rule transmission unit 14 distributes a change request that includes priority rules changed by the rule change unit 13 to the vehicles 20”; Examiner interprets that a rule change is information to not update by the first instruction)


wherein the log transmission controller includes a first processor and a first memory that stores instructions (Hasegawa ¶0031 “The information subsystem 220 is a part to execute information processing according to the installed programs, and includes a CPU 221, a memory device 222”)
and32 / 344041 J-004112-US wherein the server includes a second processor and a second memory that stores instructions configured to, when executed by the second processor, cause the second processor to: receive the log transmitted from the transmitter (Hasegawa Fig 2.; Hasegawa ¶0026 “the monitoring server 10 includes a drive device 100, an auxiliary storage device 102, a memory device 103, a CPU 104, an interface device 105, and the like, all of which are connected with one another via a bus B.”; Hasegawa ¶0047 “The log receiver unit 11 receives a log transmitted (uploaded) from the vehicle 20, and stores the log in the control log DB 15 or the sensor log DB 16”)
analyze the log received by the server and analyze a security fault generated at the moving object (Hasegawa ¶0048 “The monitoring unit 12 detects an occurrence or a likelihood of an occurrence of a cyber-attack on the vehicle 20, based on the logs and the like stored in the control log DB 15 or the sensor log DB 16.”)
and generate the second update instruction for instructing to update the priority information based on an analysis result of the log (Hasegawa ¶0048 “Once having detected an occurrence or a likelihood of an occurrence of a cyber-attack, the monitoring unit 12 requests the rule change unit 13 to change the priority rules.”)

	With regards to Claim 17, Hasegawa and Osawa teach the limitations of Claim 1 as referenced above. Osawa and Hasegawa further teach:
wherein the log includes a plurality of logs having at least a first log (Hasegawa ¶0036 “The control log obtaining unit 251 obtains a control log. The control log corresponds to log data related to communication…”, “…the contents of communication includes, for example, contents of control of the vehicle 20; information related to infotainment such as audio, car navigation, and the like; and communication related to displaying of indicators in the vehicle 20”)
wherein the first update instruction includes an instruction for updating the priority corresponding to the first log (Osawa Fig. 17 elements ST05-ST07; Osawa ¶0120 “the control unit 13 instructs the determination unit 15 to determine priorities since information transmission to the server device 20 cannot be performed”)
and wherein the second update instruction includes an instruction for updating the priority corresponding to the first log (Hasegawa ¶0039 “The priority determination unit 254 determines the priorities for the control log and the sensor log (hereafter, simply referred to as the "log(s)" if not distinguished from each other) upon transmission to the monitoring server 10. The priority is determined by applying (fitting) the contents of the log and the anomaly score calculated for the log to rules for determining the priority (hereafter, referred to as the "priority rules") stored in the priority rule DB 271”; Examiner interprets receiving the priority rules and updating priority as the first update instruction to update priority information)

Prior Art Made of Record
The prior art made of record and not relied upon is considered pertinent to the Applicant’s disclosure:
Ogawa (WIPO Publication No. WO 2021171828 A1) teaches a vehicle interior/exterior linking device for use in a vehicle provided with an in-vehicle network for data transfer, a wireless communication device for performing data communication wirelessly with the exterior of the 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kyle Emanuele whose telephone number is (571)272-9391. The examiner can normally be reached Monday-Tuesday 8:30 AM - 4:30 PM, Thursday-Friday 8:30 AM - 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matt Kim can be reached on (571)272-4182. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 



/K.E/Examiner, Art Unit 2114      


/MATTHEW M KIM/Supervisory Patent Examiner, Art Unit 2114